 



Exhibit 10.1
AMENDMENT No. 3
TO
STOCK PURCHASE AGREEMENT
     This Amendment No. 3 (“Amendment”) to that Stock Purchase Agreement (the
“Agreement”) entered into as of the 30th day of January, 2007, by and between
Sempra Energy, a corporation incorporated under the laws of the State of
California, USA (“Seller”), and Energy West Incorporated, a corporation
incorporated under the laws of the State of Montana, USA (“Purchaser”), is
entered into as of November 16, 2007 by and between Seller and Purchaser. Any
capitalized term used but not defined herein shall have the same meaning as in
the Agreement.
RECITALS
     A. The parties hereto have entered into the Agreement.
     B. The parties hereto desire to amend the Agreement by providing in
Section 13.3 thereof for the reimbursement by Seller of certain expenses
incurred or to be incurred by Purchaser between the Effective Date and Closing
that arose or will arise as a consequence of unforeseen legal and regulatory
complexities faced by the Company, all as set forth herein.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereby agree as follows:
AGREEMENT
     1. Expenses. Section 13.3 of the Agreement is hereby amended by deleting
from the end thereof the words “and provided that all expenses incurred by
Seller shall be paid by Sempra, as opposed to the Company and the Subsidiary”
and inserting in their place the words “provided, however, that Seller shall
reimburse Purchaser in the amount of two hundred fifteen thousand dollars
($215,000.00) (the “Reimbursement Amount”) for the expenses incurred by Seller
which are detailed in Exhibit “A” attached hereto, which expenses resulted from
legal and regulatory complexities faced by the Company between the Effective
Date and the Closing Date, and provided further, that the Reimbursement Amount
shall be paid by Sempra, as opposed to the Company, on the Closing Date.
     2. Effect of Amendment. The Agreement is hereby ratified and confirmed in
all respects, and all terms, conditions and provisions of the Agreement, except
as amended by this Amendment, shall remain in full force and effect.

1



--------------------------------------------------------------------------------



 



     3. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York, without regards to the
principles of conflicts of laws thereof other than Sections 5-1401 and 5-1402 of
the New York General Obligations Law.
     4. Counterparts. This Amendment may be executed in any number of
counterparts, and each such counterpart shall for all purposes be deemed an
original, and all such counterparts shall together constitute but one and the
same Amendment.
     5. Effective Date. This Amendment is made effective as of the date hereof.
[This Space Intentionally Left Blank]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment, or
caused this Amendment to be duly executed by their respective authorized
officers, as of the day and year first above written.

            Seller:

SEMPRA ENERGY
      By:   /s/ Mark A. Snell         Name:   Mark A. Snell        Title:  
Executive Vice President and Chief Financial Officer        Purchaser:

ENERGY WEST INCORPORATED
      By:   /s/ David A. Cerotzke         Name:   David A. Cerotzke       
Title:   Vice Chairman     

3